Citation Nr: 1503734	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for impairment of tibia and fibula (claimed as shin splints), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, St. Louis, Missouri, and Winston-Salem, North Carolina.  Jurisdiction over the claim currently resides with the RO in Winston-Salem.

The Veteran testified before the undersigned at a September 2014 Video Conference hearing.  The hearing transcript is of record.  

The Board has recharacterized this matter as one concerning an acquired psychiatric disorder to include PTSD and major depression, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to an increased rating for impairment of tibia and fibula (claimed as shin splints) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's current depression symptoms are at least partially attributable to her active duty service.  



CONCLUSION OF LAW

The requirements for service connection for an acquired psychiatric disorder, to include PTSD and major depression have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Acquired Psychiatric Disorder

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, which she maintains developed as a result of a sexual assault in March 2001, during active military service.  The Veteran's mother also submitted a statement indicating that the Veteran told her about being raped during service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 
38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability, such as a psychosis, has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of herself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran's claim for service connection for PTSD is predicated in part, on sexual assault (military sexual trauma (MST)).  The most recent revisions to 38 C.F.R. § 3.304(f) amending the adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, did not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience.  75 Fed. Reg. 39843 (July 13, 2010).  This is because these types of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(3) to (f)(4).

VA recognizes that, because a personal assault is a personal and sensitive issue, many incidents are not officially reported, which in turn creates a proof problem in establishing they did.  It is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than her service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2014). 

In this case, the Board determines that service connection should be granted based on her diagnosis of depression.  First, the service treatment records show that the Veteran received mental health treatment while on active duty in 2001 after becoming emotional and distraught, and displaying suicidal ideation after receiving non-judicial punishment and reduced in rank.  She was diagnosed during treatment with adjustment disorder with depressed mood and borderline personality possible borderline personality traits.  Ultimately, she was discharged for non-disciplinary infractions, including signing a false statement, which claimed that another military member raped her on March 17 2001.  However, at the time of her discharge, the Veteran reported that she had recanted the rape charge for fear of reprisal from the accused and his friends.  She also reported concern about receiving the GI Bill as well as her VA benefits.

Whether or not the Veteran was a victim of a sexual assault in service is not something that has been able to be corroborated.  Nevertheless, the service treatment records are clear that she was being treated for psychiatric symptoms in service.  Importantly, no such psychiatric symptoms were observed when she entered active duty in 2000.  

More recent psychiatric treatment records have also established that a current psychiatric disorder exists.  Specifically, during a psychosocial assessment at the VA Medical Center in Salisbury in October 2006, the Veteran was diagnosed with sexual abuse of an adult and anxiety disorder not otherwise specified.  A psychology assessment note from November 2006 shows a diagnosis of major depression, moderate.  

Recognition is given to the fact that a VA examiner in December 2009 opined that it was less likely than not that the Veteran's current disorder was related to her in-service symptoms.  Specifically, the examiner stated that the Veteran's current depressive disorder was not the same condition as the one referenced in her treatment records, but was more likely related to her current situational stressors.  
While this conclusion may be partially true, it is also true that the Veteran had submitted a previous claim for service-connection for a psychiatric condition in 2005, and less than 4 years after she left active duty.  Moreover, while the credibility of her statements is somewhat compromised by her history of false official statements, there is insufficient evidence to establish that there is a distinct divide between her in-service symptoms and her current symptoms.  It is reasonable to presume that at least some of her psychiatric symptoms continued for the relatively short period from 2002 to 2005.  This being the case, service connection is warranted on this basis.  

In granting this claim, it should be noted that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of Clemons, the grant of service connection for depression is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted, including her related claim for PTSD.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depression, is granted.


REMAND

The Board notes that the last adjudication of the issue of an increased rating for shin splints by the RO in this case was in a November 2013 supplemental statement of the case.  However, a review of the Veteran's VBMS e-folder reveals that the Veteran underwent a recent VA examination in October 2014, and the report of the examination has  been added to the record.  This evidence has not yet been reviewed by the RO in the context of the instant appeal, and no waiver has been submitted to allow the Board to consider this evidence in the first instance.  
38 C.F.R. §§ 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all private health care providers who have provided treatment for her service-connected shin splints.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

2.  The RO should also obtain any outstanding VA medical records.

3.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


